Citation Nr: 1749697	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease, status post thermal annuloplasty L4-L5, L5-S1 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977, January 1985 to April 1985, and October 2001 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO denied the benefits sought on appeal.  The RO (AOJ) in Lincoln, Nebraska currently has jurisdiction.
 
In October 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

The issue on appeal was remanded by the Board in March 2015 for a contemporaneous VA examination.  In response, the AOJ provided the Veteran with an updated VA examination for his lumbar spine disability, and added treatment records to the claims file from the Black Hills VA Medical Center (VAMC) from November 2012 to February 2015.  The records the Veteran requested from his family practice doctor in Tucson from 2003 through 2012 were also added to the file.  The Board finds the AOJ has substantially complied with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease has been manifested by forward flexion greater than 30 degrees with pain and tenderness and no additional functional impairment due to pain, flare-ups, ankylosis, or incapacitating episodes.



CONCLUSION OF LAW

The criteria for an increased initial disability evaluation in excess of 20 percent for lumbar spine degenerative disc disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a) (2017); Diagnostic Code 5242-5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA's duty to notify was satisfied by letters sent by the AOJ on December 2009 and March 2015.  Once service connection is granted, additional VCAA notice is not required for an initial increased rating claim, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has not alleged any error in the VCAA notice, and the VA has fulfilled its duty to notify.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA has also satisfied its duty to assist.  The VA has undertaken appropriate actions to obtain all evidence relevant to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  The Veteran has submitted personal statements as well as arguments from his representative.

In combination, the VA examinations were adequate. The examinations included a review of the Veteran's medical history as well as the relevant rating criteria, and considered functional loss and neurological impairment.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined in May 2015.  38 C.F.R. § 3.327(a) (2017).  

The Veteran was afforded VA examinations in April 2012, March 2013 (for peripheral nerves), and May 2015 in connection with this claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017).  A VA examination of the spine must, wherever possible, test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Although passive range of motion was not specifically measured, it is reasonable to assume that assisted motion would be less limiting than active motion.  Therefore, the failure to measure passive motion is harmless error.  Similarly, non-weight bearing was not measured; however, because the next highest rating requires limited flexion or ankylosis, the failure to measure non-weight bearing pain also constitutes harmless error.  Accordingly, remand for a new examination would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Analysis

After a careful review of the record, the Board finds a preponderance of the evidence is against assignment of an increased disability rating for the Veteran's lumbar spine degenerative disc disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § 4.1 (2017).  Each Diagnostic Code (DC) in the Rating Schedule corresponds to a disability.  The ratings under the codes are intended to compensate the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.10, 4.2 (2017).

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

The Veteran's lumbar spine degenerative disc disease, status post thermal annuloplasty L4-L5, L5-S1, has been previously rated under DC 5243 for intervertebral disc syndrome, and is currently rated under 5242 for degenerative arthritis of the spine, as well as 5237 for lumbosacral strain.  DC 5243 for intervertebral disc syndrome ("IVDS") is rated based on incapacitating episodes.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

The VA examiner noted the Veteran did not have IVDS, an improvement from 2012 where he was noted to have IVDS.  In both examinations the VA examiner noted there were no "incapacitating episodes," or periods of physician prescribed bed rest, and no ankylosis of the spine was noted.  Therefore the Veteran does not qualify for a rating under DC 5243.

In a May 2015 Rating Decision, the Appeals Management Center granted service connection under a different diagnostic code, and increased the disability rating to 20 percent under DC 5242-5237.  The Board will continue to evaluate the Veteran's disabilities under Diagnostic Code 5242-5237, as it is supported by explanation and evidence, and provides the potential for the most favorable rating for the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

The next highest rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine establishes the following criteria: A forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 or 100 percent require unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, respectively.  Diagnostic Codes 5235-5243 include consideration of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71(a) (2017). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors such as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. §§ 4.40 and 4.45 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The 2015 VA examination of the Veteran's lumbar spine shows forward flexion from 0 to 45 degrees, a decrease from 70 degrees in 2012.  This range does not meet the 30 degree requirement contemplated by a higher rating.  Extension was observed from 0 to 25 degrees, an increase from 15 degrees in 2012.  Right lateral flexion was reported from 0 to 25 degrees, and left lateral flexion was reported from 0 to 20 degrees.  Bilateral rotation was reported from 0 to 30 degrees.  Lateral movements were similar to 2012, but are not considered numerically in any of the increased rating criteria.  Therefore, as the Veteran's range of flexion exceeds 30 degrees, an increased rating based on limitation of motion is not warranted.

There is no basis in the objective medical evidence for the assignment of any higher ratings for the lumbar spine disability based on functional factors.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 204-07.  The record range of motion findings recorded during the Veteran's examinations contemplate the Veteran's reported pain during examination.  In this regard, pain was noted on examination in forward flexion, extension, and right lateral flexion, and there was evidence of pain with weight bearing.  Although pain may cause functional loss, pain itself does not constitute functional loss.  In order to constitute functional loss, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 (2017)).  Even with consideration of the Veteran's report of painful motion, the Veteran's service connected lower back disability has not been manifested by limitation of forward flexion to 30 degrees or less or ankylosis at any time during the period on appeal as contemplated by a higher disability rating based on limitation of motion.

In reaching this conclusion, the Board has considered the functional limitations reported by the Veteran.  The Veteran observed that his limitation of flexion slows his ability to dress.  (2012 VA examination).  This lay evidence is competent and credible and is given weight; the Veteran describes the symptoms he experiences consistent with his examination.  The 2015 VA examination noted the Veteran had tenderness over the soft tissue at the L4-L5 level.  However, repetitive testing was conducted with no increase in pain, loss of function, or range of motion, which was an improvement from the 2012 VA examination where functional loss on extension manifested through pain on movement and interference with sitting, standing or weight-bearing.  

In the 2015 VA examination, the Veteran described episodic pain and flare-ups in his low back, with bends and twists that generate a sudden onset of burning pain across his low back and both hips lasting a few days, along with numbness radiating to his thighs and knees making his legs feel rubbery.  The Veteran noted he exercised regularly, but tried to avoid activities that caused pain, and experienced functional loss in bending over.  The Veteran also described his pain treatment and low back pain flare-ups that happen three to four days each month requiring the use of two weeks' sick leave.  This lay evidence is competent and credible, and given probative weight because it describes observable symptoms consistent with the examination.  

However, the lay testimony as well as medical evidence reflecting pain and loss of function militate against a rating higher than the assigned 20 percent.  That is, the Veteran's report of symptoms do not show the functional equivalent of a loss of forward flexion to 30 degrees or less or ankylosis of the thoracolumbar spine.  The 20 percent disability rating properly compensates the Veteran for the extent of functional loss resulting from the above symptoms of his lumbar spine disability because the evidence of pain and functional loss does not approximate the next highest rating.  

The Board further notes that the record does not show severe muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as contemplated by a higher evaluation.  In reaching this conclusion, the Board notes that the recent May 2015 VA examiner observed localized tenderness affecting the Veteran's gait; however, the examiner specifically noted that there was no muscle spasms or guarding.  Moreover, to the extent that the Veteran's tenderness results in an abnormal gait or abnormal spinal contour, such symptoms are expressly contemplated by the 20 percent evaluation currently assigned.  

The Board has considered the application of various regulations, whether or not they were raised by the Veteran, to include the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Powell v. West, 13 Vet. App. 31, 34 (1999).  

No addressable neurological issues have been raised by the objective medical evidence or lay statements.  The Rating Schedule provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71(a) (2017); Diagnostic Codes 5235-5243, Note 1 (in effect after September 26, 2003).  Testing results from the 2015 VA examination showed muscle strength, atrophy, reflexes, and sensory responses were all normal.  Signs of mild numbness in the Veteran's bilateral lower extremities were noted on the 2015 VA examination, indicating mild radiculopathy.  The Veteran is already secondarily service-connected for this bilateral lower extremity radiculopathy, rated at ten percent.  The Veteran experienced two episodes of bowel or bladder incontinence as reported to the VA examiner in May 2015.  However, according to the Veteran, these were isolated incidents and he has not experienced any incontinence symptoms outside of these isolated events.  As such, a separate rating for bowel or bladder impairment is not warranted.

The Veteran has not contended, and the record does not otherwise suggest, that he is unemployable as a result of his service-connected lumbar spine disabilities.  He has been employed as a professor of hydrology for the past 33 years.  While his 2012 VA examination noted his two weeks of leave claimed as taken due to his back impacted his ability to work, in his updated May 2015 VA examination, the VA examiner noted his disability does not impact his ability to work.  Accordingly, the issue of entitlement to total disability due to individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Comparing the Veteran's symptomatology to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extraschedular evaluation based on either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities, when the "collective impact" or "compounding negative effects" of disabilities are exceptional and not adequately captured by the schedular ratings.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366 (2017).  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran's other service-connected disabilities include dry eye syndrome, tinnitus, bilateral chronic knee pain, and bilateral chronic shoulder pain, as well as the secondary service-connected bilateral lower extremity radiculopathy.  None of these were noted in combination to create an exceptional circumstance outside of the schedular ratings by the objective medical evidence, or from lay testimony.  Further, the manifestations of the Veteran's spinal disability include pain that comes from normal use as well as flare-ups, and functional loss in bending over and exercising.  The rating schedule contemplates all symptoms resulting in functional impairment, and the Veteran's manifestations are contemplated in the relevant rating criteria.  Therefore the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent, for the lumbar spine degenerative disc disease is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


